      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 1 of 22 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PINK FLOYD (1987) LIMITED,

       Plaintiff,                                            Civil Action No.: 1:20-cv-07082

v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                          COMPLAINT

       Plaintiff, Pink Floyd (1987) Limited (“PINK FLOYD (1987) LIMITED (“PFL” or

“Plaintiff”), hereby files this Complaint against the Partnerships and Unincorporated Associations

identified on Schedule A attached hereto (collectively, “Defendants”), and for its Complaint

hereby alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq. 28 U.S.C. § 1338(a)–(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under the

laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so

related to the federal claims that they form part of the same case or controversy and derive from a

common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive

commercial Internet stores operating under the Defendant domain names and/or the online
       Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 2 of 22 PageID #:2




marketplace accounts identified in Schedule A attached hereto (collectively, the “Defendant

Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of Plaintiff’s trademarks. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer shipping

to the United States, including Illinois, accept payment in U.S. dollars and, on information and

belief, has sold products bearing counterfeit versions of Plaintiff’s federally registered trademarks

to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging

in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State of

Illinois.

        3.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District.

                                        INTRODUCTION

        4.      This action has been filed by Plaintiff to combat online counterfeiters who trade upon

Plaintiff’s reputation and goodwill by selling and/or offering for sale products in connection with

Plaintiff’s PINK FLOYD trademarks, which are covered by U.S. Trademark Registration Nos.

2,194,702; 3,247,700; 4,232,255; 4,236,037 and 5,521,572 (collectively the PINK FLOYD

trademarks). The registrations are valid, subsisting, unrevoked, uncancelled, and incontestable

pursuant to 15 U.S.C. § 1065. The registrations for the trademarks constitute prima facie evidence

of validity and of Plaintiff’s exclusive right to use the trademark pursuant to 15 U.S.C. § 1057(b).




                                                 2
      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 3 of 22 PageID #:3




A genuine and authentic copy of each U.S. federal trademark registration certificate for each of

the PINK FLOYD trademarks is attached as Exhibit 1.

       5.      In the past, PFL was able to police its marks against identifiable infringers and

counterfeiters. The rise of online retailing, coupled with the ability of e-commerce sites to hide

their identities, has made it nearly impossible for policing actions to be undertaken. The company

has availed itself of takedown procedures to remove infringing products, but these efforts have

proved to be an unavailing game of whack-a-mole against the mass counterfeiting that is occurring

over the Internet. The aggregated effect of the mass counterfeiting that is taking place has

overwhelmed Plaintiff and its ability to police its rights against the hundreds of anonymous

defendants which are selling illegal counterfeits at prices substantially below an original:

                                            ORIGINAL




                                                3
Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 4 of 22 PageID #:4




                             COUNTERFEIT




                                   4
      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 5 of 22 PageID #:5




        6.      The above example evidences a cooperative counterfeiting network using fake

eCommerce store fronts designed to appear to be selling authorized products. To be able to offer the

counterfeit products at a price substantially below the cost of original, while still being able to turn

a profit after absorbing the cost of manufacturing, advertising and shipping requires an economy of

scale only achievable through a cooperative effort throughout the supply chain. As Homeland

Security’s recent report confirms, counterfeiters act in concert through coordinated supply chains

and distribution networks to unfairly compete with legitimate brand owners while generating huge

profits for the illegal counterfeiting network:

        Historically, many counterfeits were distributed through swap meets and individual
        sellers located on street corners. Today, counterfeits are being trafficked
        through vast e-commerce supply chains in concert with marketing, sales, and
        distribution networks. The ability of e-commerce platforms to aggregate
        information and reduce transportation and search costs for consumers provides a
        big advantage over brick-and-mortar retailers. Because of this, sellers on digital
        platforms have consumer visibility well beyond the seller’s natural geographical
        sales area.
                                                 ...
        The impact of counterfeit and pirated goods is broader than just unfair competition.
        Law enforcement officials have uncovered intricate links between the sale of
        counterfeit goods and transnational organized crime. A study by the Better
        Business Bureau notes that the financial operations supporting counterfeit
        goods typically require central coordination, making these activities attractive
        for organized crime, with groups such as the Mafia and the Japanese Yakuza
        heavily involved. Criminal organizations use coerced and child labor to
        manufacture and sell counterfeit goods. In some cases, the proceeds from
        counterfeit sales may be supporting terrorism and dictatorships throughout the
        world.
                                                 ...
        Selling counterfeit and pirated goods through e-commerce is a highly profitable
        activity: production costs are low, millions of potential customers are available
        online, transactions are convenient, and listing on well-branded e-commerce
        platforms provides an air of legitimacy.

See Department of Homeland Security, Combating Trafficking in Counterfeit and Pirated Goods,
Jan. 24, 2020, (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-pirated-
goods), at 10, 19 (emphasis added) attached hereto as Exhibit 2.




                                                  5
      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 6 of 22 PageID #:6




        7. The Defendant Aliases share unique identifiers, such as design elements and similarities

of the unauthorized products offered for sale, establishing a logical relationship between them and

suggesting that Defendants’ illegal operations arise out of the same transaction, occurrence, or series

of transactions or occurrences. Defendants use aliases to avoid liability by going to great lengths to

conceal both their identities as well as the full scope and interworking of their illegal network.

Despite deterrents such as takedowns and other measures, the use of aliases enables counterfeiters

to stymie authorities:

        The scale of counterfeit activity online is evidenced as well by the significant efforts
        e-commerce platforms themselves have had to undertake. A major e-commerce
        platform reports that its proactive efforts prevented over 1 million suspected bad
        actors from publishing a single product for sale through its platform and blocked
        over 3 billion suspected counterfeit listings from being published to their
        marketplace. Despite efforts such as these, private sector actions have not been
        sufficient to prevent the importation and sale of a wide variety and large volume of
        counterfeit and pirated goods to the American public.
                                                   ...
        A counterfeiter seeking to distribute fake products will typically set up one or more
        accounts on online third-party marketplaces. The ability to rapidly proliferate third-
        party online marketplaces greatly complicates enforcement efforts, especially for
        intellectual property rights holders. Rapid proliferation also allows counterfeiters
        to hop from one profile to the next even if the original site is taken down or blocked.
        On these sites, online counterfeiters can misrepresent products by posting pictures
        of authentic goods while simultaneously selling and shipping counterfeit versions.
                                                   ...
        Not only can counterfeiters set up their virtual storefronts quickly and easily, but
        they can also set up new virtual storefronts when their existing storefronts are shut
        down by either law enforcement or through voluntary initiatives set up by other
        stakeholders such as market platforms, advertisers, or payment processors.

Id. at 5, 11, 12.

        8. eCommerce giant Alibaba has also made public its efforts to control counterfeiting on its

platform. It formed a special task force that worked in conjunction with Chinese authorities for a

boots-on the ground effort in China to stamp out counterfeiters. In describing the counterfeiting

networks it uncovered, Alibaba expressed its frustration in dealing with “vendors, affiliated dealers




                                                  6
       Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 7 of 22 PageID #:7




and factories” that rely upon fictitious identities that enable counterfeiting rings to play whack-a-

mole                                         with                                         authorities:




See Xinhua, Fighting China’s Counterfeits in the Online Era, China Daily (Sept. 19, 2017),
available at www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 3)

        9.         Plaintiff has been and continues to be irreparably damaged through consumer

confusion, dilution, loss of control over its reputation and good-will as well as the quality of goods

bearing the PINK FLOYD trademarks. The rise of eCommerce as a method of supplying goods to

the public exposes brand holders and creators that make significant investments in their products

to significant harm from counterfeiters:


                                                 7
      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 8 of 22 PageID #:8




       Counterfeiting is no longer confined to street-corners and flea markets. The
       problem has intensified to staggering levels, as shown by a recent Organisation for
       Economic Cooperation and Development (OECD) report, which details a 154
       percent increase in counterfeits traded internationally — from $200 billion in 2005
       to $509 billion in 2016. Similar information collected by the U.S. Department of
       Homeland Security (DHS) between 2000 and 2018 shows that seizures of
       infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per
       year to 33,810.
                                                 …

       The rise in consumer use of third-party marketplaces significantly increases the
       risks and uncertainty for U.S. producers when creating new products. It is no longer
       enough for a small business to develop a product with significant local consumer
       demand and then use that revenue to grow the business regionally, nationally, and
       internationally with the brand protection efforts expanding in step. Instead, with the
       international scope of e-commerce platforms, once a small business exposes itself
       to the benefits of placing products online — which creates a geographic scope far
       greater than its more limited brand protection efforts can handle — it begins to face
       increased foreign infringement threat.

                                                ...

       Moreover, as costs to enter the online market have come down, such market entry
       is happening earlier and earlier in the product cycle, further enhancing risk. If a new
       product is a success, counterfeiters will attempt, often immediately, to outcompete
       the original seller with lower-cost counterfeit and pirated versions while avoiding
       the initial investment into research and design.
                                                 ...

       Counterfeiters have taken full advantage of the aura of authenticity and trust that
       online platforms provide. While e-commerce has supported the launch of thousands
       of legitimate businesses, their models have also enabled counterfeiters to easily
       establish attractive “store-fronts” to compete with legitimate businesses.

       See Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020,

(Exhibit 2) at 4, 8, 11.

       10.         Not only are the creators and brand holders harmed, the public is harmed as well:

       The rapid growth of e-commerce has revolutionized the way goods are bought and
       sold, allowing for counterfeit and pirated goods to flood our borders and penetrate
       our communities and homes. Illicit goods trafficked to American consumers by e-
       commerce platforms and online third-party marketplaces threaten public health and
       safety, as well as national security. This illicit activity impacts American innovation
       and erodes the competitiveness of U.S. manufacturers and workers.



                                                8
      Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 9 of 22 PageID #:9




        The President’s historic memorandum provides a much warranted and long overdue
        call to action in the U.S. Government’s fight against a massive form of illicit trade
        that is inflicting significant harm on American consumers and businesses. This
        illicit trade must be stopped in its tracks.

Id. at 3, 4. (Underlining in original).

        11.      Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting ring

are present in the instant action. For example, Schedule A shows the use of store names by the

Defendant Aliases that employ no normal business nomenclature and, instead, have the appearance

of being made up, or if a company that appears to be legitimate is used, online research shows that

there is no known address for the company. Thus, the Defendant Aliases are using fake online

storefronts designed to appear to be selling genuine Plaintiff products, while selling inferior

imitations of Plaintiff’s products. The Defendant Aliases also share unique identifiers, such as

design elements and similarities of the counterfeit products offered for sale, establishing a logical

relationship between them and suggesting that Defendants’ illegal operations arise out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability

by going to great lengths to conceal both their identities and the full scope and interworking of their

illegal counterfeiting operation. Plaintiff is forced to file this action to combat Defendants’

counterfeiting of Plaintiff’s registered trademarks, as well as to protect unknowing consumers from

purchasing unauthorized PINK FLOYD products over the Internet.

        12.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District. In addition, each defendant has offered to sell and ship infringing products into

this Judicial District.

        13.     This Court has personal jurisdiction over each Defendant, in that each Defendant



                                                   9
     Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 10 of 22 PageID #:10




conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District. In addition, each defendant has offered to sell and ship infringing products into

this Judicial District.

                                         THE PLAINTIFF

        14.     Pink Floyd (1987) Limited is the business entity for the iconic band PINK FLOYD.

It is a Limited company having its principal place of business in the United Kingdom. PINK

FLOYD has been in existence since 1965 and was inducted into the Rock & Roll Hall of Fame in

1996. PINK FLOYD remains active and is an official source of authentic PINK FLOYD products

        15.     Plaintiff is engaged in the business of manufacturing, distributing and retailing high

quality concert merchandise including within the Northern District of Illinois District (collectively,

the “Plaintiff Products”) under the Federally registered trademarks PINK FLOYD. Defendants’

sales of Counterfeit Products in violation of Plaintiff’s intellectual property rights are irreparably

damaging Plaintiff.

        16.     Plaintiff’s brand, symbolized by the PINK FLOYD trademarks, is a recognized

symbol of high-quality merchandise. The PINK FLOYD trademarks are distinctive and identify

the merchandise as goods from Plaintiff. The registrations for the PINK FLOYD trademarks

constitute prima facie evidence of their validity and of Plaintiff’s exclusive right to use the PINK

FLOYD trademarks pursuant to 15 U.S.C. § 1057 (b).

        17.     The PINK FLOYD trademarks have been continuously used and never abandoned.

        18.     Plaintiff has expended substantial time, money, and other resources in developing,




                                                 10
     Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 11 of 22 PageID #:11




advertising, and otherwise promoting the PINK FLOYD trademarks. As a result, products bearing

the PINK FLOYD trademarks are widely recognized and exclusively associated by consumers, the

public, and the trade as being products sourced from Plaintiff.

                                        THE DEFENDANTS

        19.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online marketplaces

operating under the Defendant Internet Stores. Each Defendant targets the United States, including

Illinois, and has offered to sell and, on information and belief, has sold and continues to sell

counterfeit PINK FLOYD products to consumers within the United States, including Illinois and

in this Judicial District.

                         THE DEFENDANTS’ UNLAWFUL CONDUCT

        20.     The success of the PINK FLOYD brand has resulted in its significant counterfeiting.

Defendants conduct their illegal operations through fully interactive commercial websites hosted

on various e-commerce sites, such as eBay, Wish, Alibaba, Ali Express, Tophatter, DHGate, etc.

(“Infringing Websites” or “Infringing Webstores”). Each Defendant targets consumers in the

United States, including the State of Illinois, and has offered to sell and, on information and belief,

has sold and continues to sell counterfeit products that violate Plaintiff’s intellectual property rights

(“Counterfeit Products”) to consumers within the United States, including the State of Illinois.

        21.     The Defendant Aliases intentionally conceal their identities and the full scope of

their counterfeiting operations in an effort to deter Plaintiff from learning Defendants’ true

identities and the exact interworking of Defendants’ illegal counterfeiting operations. Through




                                                  11
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 12 of 22 PageID #:12




their operation of the Infringing Webstores, Defendants are directly and personally contributing

to, inducing and engaging in the sale of Counterfeit Products as alleged, often times as partners,

co-conspirators and/or suppliers. Upon information and belief, Defendants are an interrelated

group of counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell Counterfeit Products.

       22.     Upon information and belief, at all times relevant hereto, the Defendants in this

action have had full knowledge of Plaintiff’s ownership of the PINK FLOYD trademarks,

including its exclusive right to use and license such intellectual property and the goodwill

associated therewith.

       23.      Defendants often go to great lengths to conceal their identities by often using

multiple fictitious names and addresses to register and operate their massive network of Defendant

Aliases. Other Defendant domain names often use privacy services that conceal the owners’

identity and contact information. Upon information and belief, Defendants regularly create new

websites and online marketplace accounts on various platforms using the identities listed in

Schedule A to the Complaint, as well as other unknown fictitious names and addresses. Such

Defendant Internet Store registration patterns are one of many common tactics used by the

Defendants to conceal their identities, the full scope and interworking of their massive

counterfeiting operation, and to avoid being shut down.

       24.     The counterfeit PINK FLOYD products for sale in the Defendant Aliases bear

similarities and indicia of being related to one another, suggesting that the counterfeit PINK

FLOYD products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. The Defendant Aliases also include other

notable common features, including use of the same domain name registration patterns, unique




                                                  12
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 13 of 22 PageID #:13




shopping cart platforms, accepted payment methods, check-out methods, meta data, illegitimate

SEO tactics, HTML user-defined variables, domain redirection, lack of contact information,

identically or similarly priced items and volume sales discounts, similar hosting services, similar

name servers, and the use of the same text and images.

       25.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

domain names or online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also often move website hosting to rogue servers located outside the United

States once notice of a lawsuit is received. Rogue servers are notorious for ignoring takedown

demands sent by brand owners. Counterfeiters also typically ship products in small quantities via

international mail to minimize detection by U.S. Customs and Border Protection. A 2012 U.S.

Customs and Border Protection report on seizure statistics indicated that the Internet has fueled

“explosive growth” in the number of small packages of counterfeit goods shipped through the mail

and express carriers.

       26.     Further, counterfeiters such as Defendants, typically operate multiple credit card

merchant accounts and third-party accounts, such as PayPal, Inc. ("PayPal") accounts, behind

layers of payment gateways so that they can continue operation in spite of Plaintiff’s enforcement

efforts. Upon information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their PayPal accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that

offshore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based

bank accounts outside the jurisdiction of this Court.




                                                13
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 14 of 22 PageID #:14




       27.     Upon information and belief, Defendants also deceive unknowing consumers by

using the PINK FLOYD trademarks without authorization within the content, text, and/or meta

tags of their websites to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for PINK FLOYD products. Additionally, upon information and

belief, Defendants use other unauthorized search engine optimization (SEO) tactics and social

media spamming so that the Defendant Aliases listings show up at or near the top of relevant search

results and misdirect consumers searching for genuine PINK FLOYD products. Further,

Defendants utilize similar illegitimate SEO tactics to propel new domain names to the top of search

results after others are shut down.

       28.      Defendants’ use of the trademarks on or in connection with the advertising,

marketing, distribution, offering for sale and sale of the Counterfeit Products is likely to cause and

has caused confusion, mistake and deception by and among consumers and is irreparably harming

Plaintiff. Defendants have manufactured, imported, distributed, offered for sale and sold

Counterfeit Products using the PINK FLOYD trademarks and continue to do so.

       29.      Defendants, without authorization or license from Plaintiff, knowingly and

willfully used and continue to use the PINK FLOYD trademarks in connection with the

advertisement, offer for sale and sale of the Counterfeit Products, through, inter alia, the Internet.

The Counterfeit Products are not genuine PINK FLOYD Plaintiff Products. The Plaintiff did not

manufacture, inspect or package the Counterfeit Products and did not approve the Counterfeit

Products for sale or distribution. The Defendant Aliases offer shipping to the United States,

including Illinois, and, on information and belief, each Defendant has sold Counterfeit Products

into the United States, including Illinois.

       30.     Defendants also deceive unknowing consumers by using the PINK FLOYD




                                                 14
     Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 15 of 22 PageID #:15




trademarks without authorization within the content, text, and/or meta tags of the listings on

Infringing Webstores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for PINK FLOYD Products and in consumer product

searches within the Webstores.

        31.   Upon information and belief, Defendants will continue to register or acquire listings

for the purpose of selling Counterfeit Goods that infringe upon the PINK FLOYD trademarks

unless preliminarily and permanently enjoined.

        32.    Defendants’ use of the PINK FLOYD trademarks in connection with the

advertising, distribution, offering for sale, and sale of counterfeit PINK FLOYD products,

including the sale of counterfeit PINK FLOYD products into Illinois, is likely to cause and has

caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.


                             COUNT I
      TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        33.   Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

        34.    This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered PINK FLOYD

trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The PINK FLOYD trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from Plaintiff’s products provided under the PINK FLOYD

trademarks.

        35.   Defendants have sold, offered to sell, marketed, distributed, and advertised, and are




                                                 15
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 16 of 22 PageID #:16




still selling, offering to sell, marketing, distributing, and advertising products in connection with

the PINK FLOYD trademarks without Plaintiff’s permission.

       36.     Plaintiff is the exclusive owner of the PINK FLOYD trademarks. Plaintiff’s United

States Registrations for the PINK FLOYD trademarks (Exhibit 1) are in full force and effect.

Upon information and belief, Defendants have knowledge of Plaintiff’s rights in the PINK FLOYD

trademarks, and are willfully infringing and intentionally using counterfeits of the PINK FLOYD

trademarks. Defendants’ willful, intentional and unauthorized use of the PINK FLOYD trademarks

is likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the counterfeit goods among the general public.

       37.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       38.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known PINK FLOYD trademarks.

       39.     The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of counterfeit PINK FLOYD products.


                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       40.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       41.     Defendants’ promotion, marketing, offering for sale, and sale of counterfeit PINK




                                                16
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 17 of 22 PageID #:17




FLOYD products has created and is creating a likelihood of confusion, mistake, and deception among

the general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ counterfeit PINK FLOYD products by Plaintiff.

       42.     By using the PINK FLOYD trademarks in connection with the sale of counterfeit

PINK FLOYD products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the counterfeit PINK FLOYD products.

       43.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the counterfeit PINK FLOYD products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       44.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its brand.


                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       45.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       46.     Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their counterfeit PINK FLOYD products as those of Plaintiff, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

PINK FLOYD products, representing that their products have Plaintiff’s approval when they do

not, and engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.

       47.     The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform



                                                 17
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 18 of 22 PageID #:18




Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       48.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.


                                          COUNT IV
                                      CIVIL CONSPIRACY

       49.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       50.     Plaintiff is informed and believe and thereon allege that Defendants knowingly and

voluntarily entered into a scheme and agreement to engage in a combination of unlawful acts and

misconduct including, without limitation, engaging in a collaborated efforts to the distribution,

marketing, advertising, shipping, offering for sale, or sale of fake PINK FLOYD Products are a

violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       51.     The intent, purpose and objective of the conspiracy and the underlying combination

of unlawful acts and misconduct committed by the Defendants was to undermine PFL and its

business by unfairly competing against it as described above.

       52.     The Defendants each understood and accepted the foregoing scheme and agreed to

do their respective part, to further accomplish the foregoing intent, purpose and objective. Thus,

by entering into the conspiracy, each Defendant has deliberately, willfully and maliciously

permitted, encouraged, and/or induced all of the foregoing unlawful acts and misconduct.

       53.     As a direct and proximate cause of the unlawful acts and misconduct undertaken

by each Defendant in furtherance of the conspiracy, PFL has sustained, and unless each Defendant

is restrained and enjoined, will continue to sustain severe, immediate and irreparable harm, damage

and injury for which PFL has no adequate remedy at law.


                                                 18
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 19 of 22 PageID #:19




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the PINK FLOYD trademarks or any reproductions, counterfeit copies, or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           PINK FLOYD product or is not authorized by Plaintiff to be sold in connection with

           the PINK FLOYD trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           PINK FLOYD products or any other product produced by Plaintiff that is not Plaintiff’s

           or not produced under the authorization, control, or supervision of Plaintiff and

           approved by Plaintiff for sale under the PINK FLOYD trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           counterfeit PINK FLOYD products are those sold under the authorization, control, or

           supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected with

           Plaintiff;

       d. further infringing the PINK FLOYD trademarks and damaging Plaintiff’s goodwill;

       e. otherwise competing unfairly with Plaintiff in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for




                                                19
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 20 of 22 PageID #:20




           sale, and which bear any Plaintiff trademarks, including the PINK FLOYD trademarks,

           or any reproductions, counterfeit copies, or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, the Defendant domain names, or any other domain name

           or online marketplace account that is being used to sell or is the means by which

           Defendants could continue to sell counterfeit PINK FLOYD products; and

       h. operating and/or hosting websites at the Defendant domain names and any other domain

           names registered or operated by Defendants that are involved with the distribution,

           marketing, advertising, offering for sale, or sale of any product bearing the PINK FLOYD

           trademarks or any reproduction, counterfeit copy or colorable imitation thereof that is not

           a genuine PINK FLOYD product or not authorized by Plaintiff to be sold in connection

           with the PINK FLOYD trademarks; and

       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiff a written report under

oath setting forth in detail the manner and form in which Defendants have complied with paragraph 1,

a through h, above;

       3) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including any online marketplaces such as, but not limited to,

Amazon, ContextLogic, Tophatter, DHGate, and Alibaba Group Holding Ltd., Alipay.com Co.,

Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook,

YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts

for the Defendant domain names, and domain name registrars, shall:




                                                20
    Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 21 of 22 PageID #:21




       a. disable and cease providing services for any accounts through which Defendants

          engage in the sale of counterfeit PINK FLOYD products using the PINK FLOYD

          trademarks, including any accounts associated with the Defendants listed on Schedule

          A;

       b. disable and cease displaying any advertisements used by or associated with Defendants

          in connection with the sale of counterfeit PINK FLOYD products using the PINK

          FLOYD trademarks; and

       c. take all steps necessary to prevent links to the Defendant domain names identified on

          Schedule A from displaying in search results, including, but not limited to, removing

          links to the Defendant domain names from any search index; and

       5) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the PINK FLOYD trademarks be increased by a sum not exceeding three times

the amount thereof as provided by 15 U.S.C. § 1117;

       6) In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C. §

1117(c)(2) of $2,000,000 for each and every use of the PINK FLOYD trademarks;

       7) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       8) Award any and all other relief that this Court deems just and proper.




                                              21
   Case: 1:20-cv-07082 Document #: 1 Filed: 12/01/20 Page 22 of 22 PageID #:22




DATED: December 1, 2020                     Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF




                                       22
